The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on April 9, 2021.

Status of Claims
Claims 1 and 10 are amended, claims 3, 7, 12 and 16 were previously canceled, claims 1, 2, 4-6, 8-11, 13-15 and 17 are pending in the application.

Priority
The priority date that has been considered for this application is February 2, 2018.  

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.  
 
Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

           (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Interpretation
In claim 10, the limitation “an implementation module …” has been interpreted not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is software.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill et al (US 20160062747 A1, hereinafter “Stanfill”) in view of Yıldırım et al (“Application of Functional Safety on Railways Part II: Software Development”, Proceedings of 2011 8th Asian Control Conference (ASCC), Kaohsiung, Taiwan, May 15-18, 2011, hereinafter, “Yıldırım”) and HOSOYA et al (US 20190391981 A1, hereinafter “HOSOYA”). 

Regarding claim 1 (currently amended), Stanfill teaches 
A development method for developing a computer program able to be executed by a processor of an information processing unit, comprising: 
providing at least one computer operator able to be executed by the processor of the information processing unit so as to process at least one incoming datum (para [0064], “A component with at least one input data port specifies the processing to be performed on each input data element or collection (or tuple of data elements and/or collections on multiple of its input ports)…”); 
providing a visual environment for building a visual representation of a computer [railway signalization] program, the visual representation comprising (i) at least one functional graphic element representing the computer operator, the functional graphic element including at least one input for supplying the computer operator with an incoming datum (para [0074], “A graphical user interface can be used by developers to specify a specific data processing computation from a set of components, each of which carries out a particular task (e.g., a data processing task). , (ii) a plurality of graphic stream elements, each representing at least one respective datum [relating to at least one piece of equipment of a railway signaling system], and intended to be processed by the computer operator (Fig. 3C, and para [0115-0116]), and [(iii) at least one instancing graphic element connected to an input of the functional graphic element and to each of the graphic stream elements];
implementing the computer program (para [0082], “Execution begins when the first component 231 provides date information out its output scalar ports to the input scalar port of the second component 232 and to the input scalar port of the third component 233…”), 15 wherein, during the implementation, the computer operator is instantiated a number of times equal to the number of data represented by the graphic stream elements, each instance of the computer operator having, as incoming data, a respective datum from the data represented by the graphic stream elements (para [0116], “Since the second component 352 is included in the execution set, a separate instance of the second component 352 is launched for each data element received from the collection type output port 358 of the first component 350…”).
Stanfill does not explicitly teach
(a computer) railway signalization (program), 
(one respective datum) relating to at least one piece of equipment of a railway signaling system,
(iii) at least one instancing graphic element connected directly to an input of the functional graphic element and to each of the graphic stream elements; 
Yıldırım teaches 
(a computer) railway signalization (program) (Abstract “As well as modelling & designing part, software development process is another major process in development of railway signalization systems…”),
(one respective datum) relating to at least one piece of equipment of a railway signaling system (section III, first paragraph, “… The Petri Net models of a switch and level crossing [20] are converted to fail-safe Programmable Logic Controller (fail-safe PLC) code.” wherein the switch and level crossing are equipment of a railway signaling system, there must be datum relating to at least one piece of equipment in the fail-safe PLC code).
Stanfill and Yıldırım are analogous art because both deal with methods of software development.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Stanfill and Yıldırım before him/her before the effective filing date of the claimed invention, to incorporate the features of Yıldırım into Stanfill so that Stanfill’s method can be used for railway signalization systems software development (Yıldırım, Abstract).
Neither Stanfill nor Yıldırım explicitly teaches 
(iii) at least one instancing graphic element connected directly to an input of the functional graphic element and to each of the graphic stream elements;
HOSOYA teaches 
(iii) at least one instancing graphic element connected directly to an input of the functional graphic element and to each of the graphic stream elements (Fig. 2, parameter input module 111, para [0038], “The parameter input module 111 receives various parameters and various kinds of information for the query distributing computer 100 …” wherein the parameter input module 111 reads on one instancing graphic element);
The combination of Stanfill and Yıldırım along with HOSOYA are analogous art because all deal with methods of software development.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Stanfill, Yıldırım and HOSOYA before him/her before the effective filing date of the claimed invention, to incorporate the features of HOSOYA into Stanfill and 

Regarding claim 2 (previously presented), Stanfill as modified by Yıldırım and HOSOYA teaches claim 1, Stanfill further teaches wherein each graphic stream element represents a single specific datum intended to be processed by the computer operator, and the computer Van Den Hende et al.Examiner: Wei, Zengpu Application No. 16/265,543 -2-Art Unit: 2192operator is instantiated, during the implementation a number of times equal to the number of graphic stream elements (Fig. 3C, and para [0115-0116]).

Regarding claim 4 (previously presented), Stanfill as modified by Yıldırım and HOSOYA teaches claim 1, Stanfill further teaches wherein the visual representation also comprises at least one other functional graphic element representing a data source able to produce source data intended to be processed by the computer operator, the other functional graphic element including an output for the supply, by the data source, of each source datum, the instancing graphic element being connected to the output of the other functional graphic element via one of the graphic stream elements, the computer operator being instantiated, during the implementation, a number of times that is a function of the number of graphic stream elements and of the number of source data (Fig. 2C, para [0096], “In operation, the first component 241 reads an input file. As it is executing, it provides the collection of records within the input file to the second component via a data link from an output collection data port to an input collection data port of the second component 242. Different instances of the second component 242 and the other down stream components (which are in the same execution set) may be executed for each record in the collection, ….”).

Regarding claim 6 (original), Stanfill as modified by Yıldırım and HOSOYA teaches claim 1, Stanfill further teaches wherein the visual environment allows building of the visual representation by a 10human user (para [0074], “A graphical user interface can be used by developers to specify a specific data processing computation from a set of components, each of which carries out a particular task (e.g., a data processing task). .

Regarding claim 8 (previously presented), Stanfill as modified by Yıldırım and HOSOYA teaches claim 1, Stanfill further teaches wherein the visual representation comprises a single functional graphic element representing the computer operator (Fig. 10B).

Regarding claim 9 (previously presented), Stanfill as modified by Yıldırım and HOSOYA teaches claim 1, Stanfill further teaches A non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, cause the computer to carry out a development method according to claim 1 (para [0024], “In another aspect, in general, software is stored in a non-transitory form on a computer-readable medium, for processing a graph-based program specification, the software including instructions for causing a computing system to:…”).

Regarding claim 10 (currently amended), it is directed to a development device to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 10. Note that, Stanfill teaches A development device for developing a computer program 25able to be executed by a processor of an information processing unit, comprising (para [0026], “In another aspect, in general, a computing system for processing a graph-based program specification…”):
a memory … (Fig. 1, Buffer Memory 156);
a man-machine interface … ((para [0074], “A graphical user interface…”);
an implementation module … (Fig. 1, compiler/interpreter 120).

Regarding claim 11 (previously presented), it recites the same features as claim 2 and is rejected for the same reason.

Regarding claim 13 (previously presented), it recites the same features as claim 4 and is rejected for the same reason.

Regarding claim 15 (original), it recites the same features as claim 6 and is rejected for the same reason.

Regarding claim 17 (original), it recites the same features as claim 8 and is rejected for the same reason.

Claims 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of Yıldırım and HOSOYA as applied to claims 4 and 13 respectively, in further view of LEE (US 20140229506 A1, hereinafter “LEE”).

Regarding claim 5 (previously presented), Stanfill as modified by Yıldırım and HOSOYA teaches claim 4. Stanfill further teaches wherein the 5data source is able to produce a plurality of source data (referring to Fig. 7 and para [0156] of Stanfill, the dataset 774 is a storage that may store variable amount of data at a given time.), but does not explicitly teach the quantity of source data produced at a given moment being variable.
Lee teaches 
the quantity of source data produced at a given moment being variable (para [0012], “Such a conventional data stream processing system is advantageous in that it is easy to process a large amount of data that is continuously varying,…”).
The combination of Stanfill, Yildirim and HOSOYA along with Lee are analogous art because all deal with methods for processing data streams.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Stanfill, Yildirim, HOSOYA and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into Stanfill, Yildirim and HOSOYA because Lee’s teaching provides a method for promptly and accurately processing data streams (Lee, para [0013]).

Regarding claim 14 (previously presented), it recites the same features as claim 5 and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 4/9/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, AU 2192